Bell, J.
(After stating the foregoing facts.) It is to be inferred that the items of the tax levy which- are objected to in this case were classified by the learned judge of the court below as having been levied under section 508 of the Civil Code, whereas we think that with equal reason they could be regarded as having been levied under section 507. The ultimate question is whether the authority to levy them existed under either or both sections, or under any law or laws. See So. Ry. Co. v. Wright, 36 Ga. App. 391. Under section 507 it was permissible for the county authorities to levy-a tax for accumulated debts and current expenses, or either, not to exceed 100 per cent, of the State tax, without .reference to any recommendation of the grand jury. See cases cited in headnote 1. When we consider the levy, as we think it may be considered, as one authorized under section 507, and when for the purpose of determining whether it was excessive we eliminate certain items in accordance with the rulings contained in head-notes 3 and 3 (a) above (items 1, 3, and 7 are also to be eliminated, — Sullivan v. Yow, supra), the items which are attacked in the affidavit of illegality are well within the limit prescribed in section 507, as construed by the decisions. It follows that the judgment contained no error as against the railway company, but was erroneous as against the county, the court having improperly held that the levy was excessive to the extent of four-tenths of a mill, whereas it was not excessive to any extent. In this view, it is unnecessary to pass upon the other contentions made in behalf of the county. Nothing further need be added to what is said in the headnotes. But see, in this connection, Central of Ga. Ry. Co. v. Wright, 36 Ga. App. 382, 386.
The bill of exceptions brought by the railway company is termed by the company’s attorneys a cross-bill. In view of the form and contents of that bill and the time within which it was brought, and also in view of the disposition which we make of the bill brought by the comptroller-general, which is unquestionably a main bill, it is immaterial whether the bill of the railway company is a main *386'bill or a cross-bill. We think it can be treated as a cross-bill, irrespective of -whether it might be good if classiñed as a main bill.

Judgment reversed on bill of exceptions No. 1717 and affirmed on bill of exceptions No. 17175.


Jenkins, P. J., and Stephens, J., concur.